Mr. Presiding Justice Burroughs delivered the opinion of the court. This was a bill in equity by the appellant against the appellees for an accounting for the use of a grain elevator plant on the right of way of the railroad company at Levington, Illinois, and for general relief. On the hearing the Circuit Court found that the appellees, Brown & Co., were the owners of the property, and that the contract by which the appellant claimed to own it, only gave him a lien thereon in the nature of an equitable mortgage to secure an indebtedness found by the court to be the sum of $406.75, which the appellees, Brown & Co., owed him, and which amount the court decreed that they pay him within a short day, or in default thereof, that the property be sold to pay the same. From this decree the appellant prosecutes this appeal. The principal contention of the parties to this proceeding is one of fact; the appellant claiming that he is the owner of this property, by virtue of the provisions of the original contract of sale thereof, the assignments thereon, the verbal agreements made between himself and Brown & Co., and the moneys paid by him on account of the original purchase price of the plant from Bartlett, Kuhn & Co., and insists that Brown & Co. were mere lessees of the plant and not owners thereof; while Brown & Co. claim they became the owners by purchase from Bartlett, Kuhn & Co., and never were the lessees thereof. The evidence shows, we think, that Brown & Co. did become the owners of this property by purchase from Bartlett, Kuhn & Co., and that the arrangements made between Brown & Co. and the eighteen persons, of whom the appellant was one, by which they furnished Brown & Co. $1,500 of the $1,650 required to purchase the property, in effect was that the eighteen men were to have an equitable lien on the property for the $1,500 they advanced on the purchase price, and which Brown & Co. were to pay them back at the rate of $300 each year until it was paid; and under this arrangement these eighteen men held possession of the bill of sale of this property, for the purpose of giving this lien. We are satisfied from the evidence that the appellant succeeded to all the rights which all the other seventeen men had in this plant; and that he can enforce in a court of equity his equitable lien in the nature of a mortgage thereon by having it sold to pay the balance of this $1,500 owing to him as their successors. The evidence further shows that after Brown & Co. had been in the possession of this property for about four and a third years, after such purchase, the appellant replevied the same from them; and under the replevin writ had been in possession thereof when the hearing under the bill took place, for about one and two-thirds years. The Circuit Court, therefore, properly charged the appellant, as a mortgagee in possession, with the reasonable value of the use and occupation thereof, for the one and two-thirds years; and also properly charged him for the use of some property of the appellees, shown by the evidence to have been in the possession of the appellant, and not included in the equitable lien aforesaid. Finding no reversible error in the decree herein appealed from, we affirm it. Decree affirmed.